Name: Commission Regulation (EC) NoÃ 1180/2008 of 28Ã November 2008 establishing a system for the communication of information on certain supplies of beef, veal and pigmeat to the territory of the Russian Federation (Codified version)
 Type: Regulation
 Subject Matter: information and information processing;  animal product;  Europe;  land transport
 Date Published: nan

 29.11.2008 EN Official Journal of the European Union L 319/44 COMMISSION REGULATION (EC) No 1180/2008 of 28 November 2008 establishing a system for the communication of information on certain supplies of beef, veal and pigmeat to the territory of the Russian Federation (Codified version) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1) and in particular Article 170 and Article 192, in conjunction with Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 2584/2000 of 24 November 2000 establishing a system for the communication of information on certain supplies of beef, veal and pigmeat to the territory of the Russian Federation (2) has been substantially amended (3). In the interests of clarity and rationality the said Regulation should be codified. (2) Article 2 of Protocol 2 on mutual administrative assistance for the correct application of customs legislation annexed to the Agreement on Partnership and Cooperation establishing a partnership between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part (4), provides that the parties are to assist each other in ensuring that customs legislation is correctly applied, in particular by the prevention, detection and investigation of contraventions of that legislation. To implement that administrative assistance, the Commission, represented by the European Anti-Fraud Office (hereinafter referred to as OLAF) and the Russian authorities have concluded an arrangement establishing a mechanism for the communication of information on movements of goods between the Community and the Russian Federation. (3) As part of that administrative assistance, specifically in relation to the transport of beef, veal and pigmeat products bound for the Russian Federation, the information which operators must forward to the competent authorities of the Member States and the system for communicating that information between the competent authorities of the Member States, OLAF and the Russian authorities should be laid down. (4) That information and the system of communication introduced should make it possible to trace exports of the products concerned to the Russian Federation and, where appropriate, detect cases in which a refund is not due and must be recovered. (5) Application of the provisions of this Regulation will be evaluated after a significant period of operation. The review carried out on that basis may, where appropriate, lead to their extension to exports of other products and involve financial consequences where obligations are or are not met. (6) Article 16(4) of Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products (5), specifies that the Commission may provide in certain specific cases for proof of import to be furnished by specific documents or in some other way. Consequently, for the exports provided for by this Regulation, the information from the Russian authorities should be considered a new source of proof supplementing the existing sources of proof. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 This Regulation shall apply to consignments of beef, veal and pigmeat products falling within CN codes 0201, 0202 and 0203 bound for the territory of the Russian Federation (Russia) for which the export declarations are accompanied by an export refund application. This Regulation shall not apply to consignments as referred to in the first paragraph of a quantity less than 3 000 kilograms. Article 2 Exporters wishing to benefit from the provisions of Article 4(2) shall communicate to the central body designated by each Member State of export, for each export declaration, within 10 working days of the date of unloading of the products in Russia, the following information: (a) the export declaration number, the customs office of export and the date on which the export customs formalities were completed; (b) a description of the goods, indicating the eight-figure product code of the combined nomenclature; (c) the net quantity in kilograms; (d) the TIR carnet number or the reference number of the Russian DKD internal transit document, or the number of the TD1/IM40 declaration of release for home use in Russia; (e) the container number, if applicable; (f) the identification number and/or the name of the means of transport at the time of entry of the consignment in Russia; (g) the licence number of the warehouse under customs supervision to which the product was delivered in Russia; (h) the date of delivery of the product to the warehouse under customs supervision in Russia. Article 3 1. The central body in the Member State concerned referred to in Article 2 shall forward the information it receives to OLAF by electronic mail within two working days of the date of receipt. 2. The information referred to in Article 2, and an identification number for each export operation, shall be sent by OLAF to the Russian customs authorities upon receipt. 3. OLAF shall inform the central body in the Member State concerned, as appropriate, of the Russian customs authorities reply, within two working days of receipt of that reply; or of the failure by those authorities to reply, within two working days of the end of the three-week period laid down for a reply by the Russian authorities under the administrative arrangement concluded with them. Article 4 1. The information referred to in Articles 1 and 2 shall not constitute additional requirements to those laid down for the grant of export refunds in the sectors concerned. 2. Where it is positive, the reply of the Russian authorities, as referred to in Article 3(3), shall be regarded as proof that the customs import formalities have been completed in accordance with Article 16(1) of Regulation (EC) No 800/1999. Article 5 Regulation (EC) No 2584/2000 is repealed. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex II. Article 6 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2008. For the Commission Jacques BARROT Vice-President (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 298, 25.11.2000, p. 16. (3) See Annex I. (4) OJ L 327, 28.11.1997, p. 48. (5) OJ L 102, 17.4.1999, p. 11. ANNEX I Repealed Regulation with its successive amendment Commission Regulation (EC) No 2584/2000 (OJ L 298, 25.11.2000, p. 16) Regulation (EC) No 44/2003 (OJ L 7, 11.1.2003, p. 58) ANNEX II Correlation table Regulation (EC) No 2584/2000 This Regulation Articles 1-4 Articles 1-4  Article 5 Article 5(1) Article 6 Article 5(2)   Annex I  Annex II